Citation Nr: 9910542	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
immunizations.

2.  Entitlement to service connection for residuals of heat 
stroke.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a chest disorder.

5.  Entitlement to service connection for cataracts.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for left testicle lump.

8.  Entitlement to service connection for a right ear hearing 
loss.

9.  Entitlement to service connection for a left ear hearing 
loss.

10.  Entitlement to service connection for a skin disorder.

11.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1978 to March 1992.  

This matter comes before the Board on appeal of a November 
1992 and subsequent rating determinations by the RO in 
Denver, Colorado.  

This case was before the Board in August and October 1996 at 
which times it was remanded for additional development of the 
evidence.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
review.  

Entitlement to service connection for pterygium and tinnitus 
has been granted by the RO and thus, these issues are no 
longer in appellate status.  The issues of entitlement to 
service connection for a left ear disorder, gastrointestinal 
disorder and right testicle lump have not been perfected for 
appellate review at this time.  


FINDING OF FACT

The claims for service connection for residuals of 
immunization, residuals of heat stroke, hypertension, a chest 
disorder, cataracts, a left knee disorder, a left testicle 
lump, right ear hearing loss, left ear hearing loss, a skin 
disorder and a respiratory disorder are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims for service connection for residuals of 
immunization, residuals of heat stroke, hypertension, a chest 
disorder, cataracts, a left knee disorder, a left testicle 
lump, right ear hearing loss, left ear hearing loss, a skin 
disorder, and a respiratory disorder are not well grounded.  
38 U.S.C.A. § 5107  (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran filed his original claim for 
service connection in March 1992 and then expanded his claim 
in August 1992.  

A rating action in November 1992 denied service connection 
for the claimed conditions.  It was noted that there was no 
showing in the service medical records (SMR) of any chronic 
residuals arising from the veteran's immunizations or heat 
stroke during service.  With respect to hypertension, it was 
noted that while the veteran had elevated readings in April 
1991 that this was an acute and transitory finding which 
resolved and did not represent an essential or chronic 
hypertension.  SMR also showed multiple complaints of chest 
pain, but these were determined not to be cardiovascular in 
nature.  An etiology for the pain was never identified, but 
it was thought to be musculoskeletal in origin.  There was no 
showing of cataracts in the SMR.  While the veteran 
complained of left knee pain in 1978, the SMR at that time 
and subsequently failed to identify any chronic disability of 
the left knee.  The veteran was treated for a body rash in 
1978 and a groin rash in 1982; however, these conditions 
resolved with treatment and the SMR do not establish the 
presence of any chronic skin disorder.  A left testicle lump 
or a chronic respiratory disorder were not shown in service, 
although a pulmonary function test in August 1988 had some 
questionable results.  On service entrance examination in May 
1978, the veteran was shown to have a high frequency hearing 
loss in the left ear with hearing on the right shown as 
normal.  

A report of a service department examination following 
service in September 1992, noted a history of chest pain, 
hearing loss in the left ear and normal hearing in the right 
ear.  This examination was negative for any of the other 
disabilities claimed by the veteran except that a high 
frequency hearing loss on the left was reported.  

In December 1992, the veteran was reported to have had a 
recent elevated blood pressure reading while overseas.  In 
March  1993, the veteran's blood pressure was normal and was 
said to have been normal since his return to the United 
States.  

A VA examination in October 1993 was limited to the veteran's 
cardiovascular system and his service-connected cervical 
spine.  With respect to the cardiovascular system, the 
examiner opined that the veteran's reported elevated blood 
pressure readings were a reaction to heat stroke and that he 
found no evidence of any cardiovascular condition on 
examination.  

In February 1997 the veteran underwent VA examinations in 
conjunction with the issues on appeal.  On general medical 
examination, residuals of immunization and lump of the left 
testicle were denied by the veteran.  Following examination, 
the examiner noted that there were insufficient findings for 
diagnoses of residuals of immunizations, residuals of heat 
stroke, a chest disorder, skin disorder, respiratory disorder 
or left testicle lump.  The examiner noted that examination 
of the respiratory system and spirometry were normal.  The 
examiner further noted that the veteran had insignificant 
changes in his pulmonary function testing (PFT) in August 
1988, which may have reflected a reversible upper respiratory 
infection.  The examiner felt that this view was supported by 
the normal PFT in 1997, nine years later.  Subsequent records 
show that the veteran failed to report for an x-ray study of 
his left knee despite repeated requests.  

On cardiovascular examination in February 1997, clinical 
evaluation and testing were reported as normal and the 
examiner found insufficient evidence for a finding of any 
acute or chronic cardiovascular disease.  The examiner noted 
that the elevated blood pressure readings in service were 
specifically related to heat exhaustion.  He opined that the 
veteran did not have essential hypertension by definition or 
any cardiovascular disease.  

On ophthalmologic examination in February 1997, pterygium was 
the only abnormality noted and service connection has been 
granted for this condition.  The examiner made a specific 
finding that there were no cataracts present.  

A July 1997 opinion from a VA clinical audiologist stated 
that the veteran's hearing in the right ear had been normal 
in service and remained normal post service, as reflected by 
current audiological findings.  With respect to the hearing 
loss on the left, the audiologist, after reviewing the record 
to include a current audiogram, offer an opinion that the 
veteran's hearing loss was clinically manifested prior to his 
entry into service and any progression seen at this time was 
more likely due to normal progression of the original insult 
and not the result of active duty.  

Criteria.  In considering the veteran's claims for service 
connection, the threshold question to be answered is whether 
the veteran's claims are well grounded; that is, whether they 
are plausible, meritorious on their own, or otherwise capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If a claim is not well grounded, then the appeal 
fails; there is no further duty to assist in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).

A well-grounded claim for service connection requires 
competent evidence of incurrence or aggravation of disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, there is no evidence, other than the veteran's 
statements and contentions, to establish the current presence 
of any of the claimed conditions other than a left ear 
hearing loss.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). In addition, if a 
condition noted during service is not noted to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b) (1996). Regulation also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).  

A preexisting injury or disease is considered to have been 
aggravated by service if there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a) (1998).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss and hypertension, when they are manifested to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Analysis.  While the medical evidence of record shows the 
veteran had a sensorineural hearing loss in the left ear on 
VA examination in 1997, there is no competent medical 
evidence to establish the post-service presence of the other 
claimed disabilities for which service connection is being 
sought.  The most recent VA examiners in 1997 were 
specifically asked to examine the veteran with respect to 
these claimed disabilities; however, they found no pertinent 
disabilities present.  While a review of the service medical 
records shows some complaints and treatment that could 
conceivably be related to some of the claimed conditions, 
neither the service nor the post-service medical records show 
the presence of any identifiable chronic disability to which 
such service complaints and treatment could be attributed.  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
order for a claim to be well grounded, there must be evidence 
of a current disability.  Here, the only evidence in the 
claims folder of any of the currently claimed disorders under 
discussion are the statements and contentions of the veteran.  
However, the veteran, as a layman, is not competent to 
provide such medical diagnoses or opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  In the absence of a 
currently existing disability, there is no basis for a grant 
of service connection.  Thus, in the absence of competent 
medical evidence of the current presence of any residuals of 
immunization, residuals of heat stroke, hypertension, chest 
disorder, cataracts, left knee disorder, left testicle lump, 
right ear hearing loss, skin disorder or respiratory 
disorder, the veteran's claims for service connection for 
these alleged conditions are not well grounded.  

The record does show that the veteran currently has a left 
ear hearing loss; however, in addition to the necessary 
competent medical evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

While the veteran currently has a left ear hearing loss, the 
record shows that this condition was present at the time the 
veteran entered service in 1978.  In such cases, service 
connection may be granted if the preexisting condition was 
aggravated by the veteran's service.  In order to establish 
such aggravation an increase in the claimed disability 
attributable to service must be shown.  In the present case, 
the veteran contends that he is entitled to service 
connection for his hearing loss of the left ear, apparently 
on the basis of aggravation, but he has furnished no 
competent medical evidence or opinion to support his claim.  
The veteran, as a layman, is not competent to render an 
opinion as to the etiology of any increase in severity in his 
left ear hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board would also point out that there is of record 
competent medical evidence and opinion to the contrary.  In 
1997, the VA audiologist considered the total evidentiary 
record and determined that the veteran's left ear hearing 
loss had not been aggravated by service, but represented a 
natural progression of his preexisting condition.  Thus, 
while the veteran does have a current hearing loss of the 
left ear, there is no competent medical evidence providing a 
nexus to relate said hearing loss to service either by 
incurrence or aggravation.  Thus, the veteran has failed to 
present a well-grounded claim and his claim for service 
connection for a left ear hearing loss must be denied.  

The Board notes that the RO denied the veteran's claims for 
service connection on the merits.  When the Board addresses 
in its decision a question that has not been addressed by the 
RO, such as whether or not the appellant's claims are well 
grounded, it must consider whether the appellant has been 
given adequate notice to respond and, if not, whether the 
appellant has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  

Although the Board considered and denied these claims on a 
basis different from that of the RO, which denied the claims 
on the merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claims were 
well grounded, the RO accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  See Bernard  In light of the appellant's 
failure to meet the initial burden of the adjudication 
process, the Board concludes that he has not been prejudiced 
by the additional decisions herein that his other claims are 
not well grounded.  Meyer v. Brown, 9 Vet.App. 425, 432 
(1996).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for residuals of 
immunization, residuals of heat stroke, hypertension, a chest 
disorder, cataracts, a left knee disorder, a left testicle 
lump, right ear hearing loss, left ear hearing loss, a skin 
disorder, and a respiratory disorder, the claims are denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

